Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung (Pub. No.: US 2021/0197709), in view of McKinney et al. (Patent No.: US 10,829,033); hereinafter referred to as “McKinney”.
Regarding Claim 1, Sung teaches, in Figure 1, a vehicle ([0002]), comprising; a controller (50) for controlling operation of the vehicle, the controller being in communication with a field map input (via (10)); a lighting system of the vehicle comprising an array field light (60), the array field light configured to project a light emission to illuminate a zone ([0004]); a light control module (50) disposed in electrical communication with the controller, the light control module configured to operably control the at least one array field light; wherein, upon identifying an object in the field based on the field map input, the controller determines if the object is in the zone; further wherein, if the object is in the zone, the light control module controllably adjusts an output from the array field light based on a location of the object in the zone ([0013]).
Sung teaches a vehicle. Sung does not teach an agricultural work vehicle for operating in a field, comprising: a chassis; a cab mounted to the chassis. Mckinney, in the same field of endeavor, teaches (see Figure 1) an agricultural work vehicle for operating in a field, comprising: a chassis (102), and a cab (col 1, lines 48-54) mounted to the chassis. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to replace the vehicle taught by Sung with the vehicle taught by Sung, to prevent collision with objects in the field.
Regarding Claim 11, Sung teaches, in Figure 1, a light source (60). Sung does not explicitly teach a high-definition pixel LED lighting module. Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the light source taught by Sung by using a HD pixel lighting module, since it is known in the art to use HD pixel LED light sources to enhance the overall light projection.

Allowable Subject Matter
Claims 2-10, 12-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 are allowed.
Regarding Claims 2-7, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the location of the object being in the first portion; the light control module controllably adjusts the output of the array field light so that the first portion of the light emission is different from the second portion, as recited in claim 2.
Regarding Claims 8-10, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the output of the array field light is operably controlled by the light control module such that an outer limit of the light emission is reduced, as recited in claim 8.
Regarding Claim 12, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, he light control module operably enables or disables one or more pixel segments of the array field light based on a location of the object in the zone.
Regarding Claim 13, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the 
Regarding Claims 14-18, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the first zone and second zone being different from one another; wherein, the controller determines if the detected object is in the first zone or the second zone; further wherein, if the object is in the first zone, the light control module controllably adjusts an output from the first array field light based on a location of the object in the first zone; and if the object is in the second zone, the light control module controllably adjusts an output from the second array field light based on a location of the object in the second zone, as recited in claim 14.
Regarding Claims 19-20, the cited prior art of record does not teach or fairly suggest a control system of an off-road vehicle configured to work in a field, along with the other claimed features, the field map input configured to communicate a boundary line of the field to the controller; wherein, the array field light is operably controllable to project a light emission to illuminate a zone in the field; wherein, upon receiving the boundary line from the field map input, the controller determines if the zone overlaps the boundary line; further wherein, if a portion of the zone overlaps the boundary line, the light control module controllably adjusts an output from the array field light to disable the light emission from illuminating the portion of the zone, as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896